DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
2.	This communication is in response to the communications filed 11/26/2019 and 4/1/2020. Claims 34-42,48-50,91-92 and 100-105 are currently pending.

Allowable Subject Matter
3.	Claims 34-42,48-50,91-92 and 100-105 are allowed.

3.1.	The following is an examiner’s statement of reasons for allowance:
	The closest prior art Garlie (US 2012/0011565) teaches an electronic transfer and storage system implemented in a medical records environment or application using a card with memory capabilities and biometric (includes finger, palm, iris, facial photo, scent, voice recognition and other biometric attributes) data to authenticate the account holder (patient, nurse, Doctor, Pharmacist, EMS or EMT). With such a card, reader and system, a patient is able to be enrolled with a physician using biometric input for authentication.  (See, for example, Garlie: abstract; ¶¶ [0010]-[0074]; FIGS. 1-12B).
	The next prior art is Barker (US 8191152) teaches Systems, methods and articles of manufacture for generating a video such that when another person views the video, the other person can view non-private information but not private information of the person who generated the video. A first interview screen is generated by a financial application and displayed to a first person or user of a financial application. The screen includes private data related to the first person such as a name, address and social security number of the first user or a relative of the first user, which may be entered by the first person or on behalf of the first person. A video of the interview screen is generated and may be transmitted over a network to a second person who may also utilize a financial application. The video is displayed to the second person, but the second person cannot view the private data related to the first person due to blurring or masking of the private data (See, for example, Barker: abstract; col. 2, ln. 40-col. 4, ln. 14; FIGS. 1-18).
	The prior art does not reasonably teach and/or suggest the combination of features as presented including, inter alia, “storing records of physical attributes of the individual under care and the one or more individuals other than the individual under care; recording electronic video signal personal health information, via a video camera, including physical attributes of the individuals; transmitting at least a portion of said video information to a computer system with a memory and a processor; storing, by said computer system, at least a portion of said transmitted video information; storing, by said computer system, at least one authorization profile associated with the user, wherein the user is associated with one or more roles and one or more caseloads and the caseloads include access privilege information for the individual under care, wherein said user access privilege information included in said user’s caseload includes the identities of individuals under care to which the user has access; determining, by said computer system, whether said user is permitted to view said information pertaining to a caseload of the individual under care, wherein the determination is based on said authorization profile and the one or more caseloads and the one or more roles associated with the user, wherein said determining includes: comparing the stored records, of physical attributes of the individual under care and the one or more individuals other than the individual under care, to the stored video information, identifying a portion of said stored video information pertaining to the one or more individuals other than the individual under care by matching at least one of a face, eye color, and/or hair color in the stored records of physical attributes of an individual other than the individual under care with the face, eye color, and/or hair color of an individual other than the individual under care in the stored video information, identifying a portion of said stored video information pertaining to the individual under care by matching at least one of a face, eye color, and/or hair color in the stored records of physical attributes of the individual under care with the face, eye color, and/or hair color of the individual under care in the stored video information; and comparing the identity of the individual under care to the user’s authorization profile information, including comparing the identity of the individual under care to the user’s caseload, and granting access to the user to said portion of said stored video information pertaining to the individual under care if the identity of the individual under care is stored in the user’s caseload; and blurring, by said computer system, said portion of said stored video information pertaining to the one or more individuals other than the individual under care, wherein the entire image of the one or more individuals other than the individual under care is blurred, and wherein said blurring is done prior to any human viewing said stored video information; and transmitting, by said computer system, said portion of said stored video information pertaining to said the individual under care, and said blurred portion of said stored video information pertaining to the one or more individuals other than the individual under care, to said caseload of said individual under care for HIPAA-compliant viewing by said user authorized to view said portion of said stored video information pertaining to said the individual under care, as recited in independent claim 100 and similarly in independent claims 103.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686